 1                                    UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3
         Kenneth G. McDonald,                                   Case No. 2:19-cv-01329-JAD-DJA
 4
                                      Plaintiff
 5              v.
                                                                  Order Granting Leave to File
 6 James Dzurenda, et al.,                                         Amended Complaint and
                                                                       Denying Motions
 7                                    Defendants
                                                                        [ECF Nos. 2, 3, 7]
 8

 9             Pro se plaintiff Kenneth McDonald brings this civil-rights action to redress constitutional

10 violations that he claims he suffered as an inmate at Nevada’s High Desert State Prison and the

11 Saguaro Correctional Center. 1 Since filing his initial complaint, which remains unscreened,

12 McDonald has moved for a preliminary injunction and a temporary restraining order; filed an

13 additional motion, captioned as one for “clarification,” asking the court to address his pending

14 motions more expeditiously; and submitted three documents labeled “Notice to the Court.” 2

15 Because the notices appear to be efforts to supplement the allegations in his complaint, I grant

16 McDonald leave to file an amended complaint by April 10, 2020, that incorporates all the

17 allegations and claims that he wishes to assert. Because McDonald has not demonstrated that the

18 extraordinary remedy of injunctive relief is warranted, I deny his pending motions.

19

20

21

22

23   1
         ECF No. 1-1.
     2
         ECF Nos. 2, 3, 6, 7, 8, 9.
 1 I.           Motion to Show Cause for a Preliminary Injunction and TRO [ECF Nos. 2, 3]

 2              Simultaneously with his complaint, McDonald moved for a temporary restraining order

 3 and preliminary injunction. 3 In support of that relief, McDonald alleges that he has been sent to

 4 a private prison in Arizona, which he considers to be a punishment. 4 He explains that he is a

 5 Wiccan, and the private prison in Arizona is not meeting his religious needs by allowing him to

 6 practice his religion outdoors. He explains that the prisons within the Nevada Department of

 7 Corrections allow greater religious freedom, and he asks that the court order he be transferred

 8 back to a prison in Nevada. 5

 9              Injunctive relief, whether temporary or permanent, is an “extraordinary remedy, never

10 awarded as of right.” 6 “A plaintiff seeking a preliminary injunction must establish that he is

11 likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

12 preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

13 public interest.” 7 Furthermore, under the Prison Litigation Reform Act (“PLRA”), preliminary

14 injunctive relief must be “narrowly drawn,” must “extend no further than necessary to correct the

15 harm,” and must be “the least intrusive means necessary to correct the harm.” 8

16              I find that McDonald has failed to establish that the extraordinary remedy of injunctive

17 relief is warranted at this time. McDonald has not shown that he is likely to succeed on the

18

19
     3
         ECF Nos. 2, 3.
20
     4
         Id at 2.
21   5
         Id. at 4.
     6
22       Winter v. Natural Res. Defense Council, 555 U.S. 7, 24 (2008).
     7
    Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009) (quoting
23 Winter, 555 U.S. at 20).
     8
         18 U.S.C. § 3626(a)(2).

                                                         2
 1 merits of any of his claims or that an injunction is in the public interest at this time. So I deny

 2 his request for a preliminary injunction and a temporary restraining order.

 3 II.        Request for Clarification [ECF No. 7]

 4            Impatient for a decision on his motion for injunctive relief, McDonald filed a “request for

 5 clarification.” In it, he did not ask for the court to clarify anything it had ordered or done. The

 6 request is more of a hurry-up-and-decide-my-pending-motion request, designed to spur the court

 7 into moving McDonald’s pending motions to the front of the very long line of pro se prisoner

 8 motions that the court is in the process of evaluating. Because I have now denied those pending

 9 motions, I deny McDonald’s request for clarification as moot.

10 III.       Leave to Amend

11            McDonald has also filed three documents labeled “Notice to the Court.” 9 It is not clear

12 what the purpose of these documents is, but they appear to contain supplemental allegations that

13 are not included in McDonald’s complaint. This method of supplementing allegations in a

14 complaint is not authorized; the court will not piecemeal McDonald’s complaint together with

15 allegations asserted in separate documents. McDonald’s operative complaint must contain all

16 claims, defendants, and factual allegations that McDonald wishes to pursue in this lawsuit. So, I

17 grant McDonald leave to file a fully complete first amended complaint. McDonald is not

18 required to file an amended complaint, but if he does not file an amended complaint by April

19 10, 2020, I will screen his original complaint (ECF No. 1-1) only and disregard any

20 allegations in McDonald’s notices to the court.

21            If McDonald chooses to file an amended complaint, he is advised that an amended

22 complaint supersedes (replaces) the original complaint, so the amended complaint must be

23
     9
         ECF Nos. 6, 8, 9.

                                                       3
 1 complete in itself. 10 He must file the amended complaint on this court’s approved prisoner-civil-

 2 rights form, and it must be entitled “First Amended Complaint.” McDonald must follow the

 3 instructions on the form. He need not and should not allege very many facts in the “nature of the

 4 case” section of the form. Rather, in each count, he should allege facts sufficient to show what

 5 each defendant did to violate his civil rights.

 6 IV.     Conclusion

 7          IT IS THEREFORE ORDERED that the motions for a preliminary injunction and

 8 temporary restraining order [ECF Nos. 2, 3] are DENIED.

 9         IT IS FURTHER ORDERED that the motion for clarification [ECF No. 7] is DENIED

10 as moot.

11         IT IS FURTHER ORDERED that plaintiff has until April 10, 2020, to file a First

12 Amended Complaint that contains all of the claims, defendants, and factual allegations that

13 he wishes to assert in this action. If he does not file an amended complaint by this deadline,

14 the court will screen his original complaint and disregard all supplemental allegations

15 contained in the notices to the court.

16         IT IS FURTHER ORDERED that the Clerk of the Court is directed to SEND to Plaintiff

17 the approved form for filing a § 1983 complaint, instructions for the same, and a copy of his

18 complaint and notices to the court (ECF Nos. 1-1, 6, 8, 9). If Plaintiff chooses to file a first

19

20

21
     10
      See Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir.
22 1989) (holding that “[t]he fact that a party was named in the original complaint is irrelevant; an
   amended pleading supersedes the original”); see also Lacey v. Maricopa Cnty., 693 F.3d 896,
23 928 (9th Cir. 2012) (holding that for claims dismissed with prejudice, a plaintiff is not required
   to reallege such claims in a subsequent amended complaint to preserve them for appeal).

                                                      4
 1 amended complaint, he must use the approved form and write the words “First Amended” above

 2 the words “Civil Rights Complaint” in the caption.

 3        Dated: March 9, 2020

 4                                                      _________________________________
                                                                  ____
                                                                     ____________
                                                                               ___
                                                                                 ____________
                                                        U.S. District JJudge
                                                                        u ge Jennifer
                                                                   ct Judg
                                                                      Ju              e A.
                                                                               Jenniffer A. Dorsey
                                                                                            D
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  5
